  Case 1:19-cr-00408-AMD Document 8 Filed 09/12/19 Page 1 of 1 PageID #: 58




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                         X

 UNITED STATES OF AMERICA
                                                      UNSEALING ORDER
         - against -
                                                      Docket No. 19-408 tS.H
 ISKYO ARONOV,
   also known as "Isaac Aronov,"
 MICHAEL KONSTANTINOv'sKIY,
   also known as "Michael Kay,"
 TOMER DAFNA,
 AVRAHAM TARSHISH,
  also known as "Avi Tarshish," and
 MICHAEL HERSKOWITZ,

                        Defendants.

                                       X



               Upon the application ofRICHARD P. DONOGHUE,United States Attorney
for the Eastern District ofNew York, by Assistant United States Attorney Shannon C.Jones,
for an order unsealing the indictment and arrest warrants in the above-captioned matter.
               WHEREFORE,it is ordered that the indictment and arrest warrants in the
above-captioned matter be unsealed.

Dated:    Brooklyn, New York
          September 10, 2019


                                             S/Lois Bloom
                                           HONORABLE LOIS BLOOM
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
